           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 1 of 29



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE


                                                           )
CONSERVATION LAW FOUNDATION, INC.,                         )
                                                           )
                         Plaintiff,                        )
                                                           )   No. 1:19-cv-00868-JL
              v.                                           )
                                                           )
U.S. ARMY CORPS OF ENGINEERS, et al.                       )
                                                           )
                         Defendants.                       )
                                                           )


                    SUPPLEMENTAL MEMORANDUM OF LAW
               OF PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE
                          D/B/A EVERSOURCE ENERGY
           IN OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION

        Public Service Company of New Hampshire d/b/a Eversource Energy (“Eversource”)

submits this Supplemental Memorandum in opposition to Plaintiff Conservation Law

Foundation’s (“CLF”) Motion for Preliminary Injunction. Dkt 3-1. CLF is not entitled to the

relief it seeks. It cannot succeed on the merits of its claims, and it has not demonstrated that

irreparable harm will occur in the absence of injunctive relief. Preliminary injunctive relief may

be granted only if the plaintiff succeeds on all four prongs of the applicable standard. Winter v.

Nat. Res. Def. Council, 555 U.S. 6, 21-22 (2008). Because CLF cannot demonstrate either a

likelihood of the success on the merits or that irreparable harm will occur, its Motion should be

denied and this much-needed Project should be allowed to proceed without further delay to

ensure the reliability of the region’s electricity grid.

        The Corps considered a massive administrative record in this case, including material

developed in the course of extended proceedings before two State agencies. As the applicant for
           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 2 of 29



multiple State and federal permits, Eversource had the obligation to provide much of the studies

and analyses for consideration by the agencies. CLF offers no evidence that the Corps failed to

take the requisite “hard look” at that information or issues raised by third parties, neglected to

address questions presented by CLF and others, or failed to consider alternatives in the fashion

authorized by applicable regulations. CLF’s main complaint seems to be that the Corps

disagreed with its views. The Corps examined CLF’s issues, as well as the ample evidence in

the record that was contrary to CLF’s views, and based its decision on evidence that the Corps

concluded was credible.

        CLF’s irreparable harm arguments are just as weak as its merits arguments. The Corps

and both State agencies considered technical and ecological information on all potential impacts,

including modeling of predicted levels for water quality parameters that would result from jet

plow operations in Little Bay. The modeling forecasted acceptable levels of suspended

sediments, nutrients, and various contaminants, all of which has now been corroborated by the

jet plow trial run, which this Court allowed to proceed over CLF’s objections just over a month

ago, as shown in the Revised Report of the Jet Plow Trial run dated October 2, 2019. That

Report is attached to this memo as Exhibit 1.1 Furthermore, on October 4, 2019, NHDES

approved construction using the jet plow without conditions. See NHDES letter to the SEC

dated October 4, 2019, attached hereto as Exhibit 2.

        Eversource addressed most of CLF’s claims and arguments in its Objection to Plaintiff’s

Motion for Temporary Restraining Order and Preliminary Injunction. Dkt. 20-1. Those




1
 Eversource filed the Report of the Jet Plow trial with NHDES on September 18, 2019 and NHDES provided
comments seeking additional information on September 26, 2019. The Revised Report reached the same
conclusions as the earlier report. Accordingly, here, Eversource cites to the “Revised Report.”


                                                     2
            Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 3 of 29



arguments are incorporated in this Supplemental Memorandum, which focuses primarily on

CLF’s Supplemental Memorandum (“CLF Supp. Memo”), Dkt. 44.2

                                   I. STANDARD OF REVIEW

          This Court’s review of the Corps’ action is limited to the question of whether the Corps’

decisions are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. S 706(2)(A). Judicial review under this standard “affords great deference to

agency decisionmaking and…the [agency’s] action is presumed valid….” Assoc. Fisheries of

Maine, Inc. v. Daley, 127 F.3d 104, 109 (1st Cir. 1997). Deference to an agency’s judgment is

heightened where the issues require the application of “substantial agency expertise.” Marsh v.

Or. Natural Res. Council, 490 U.S. 360, 376-77 (1989).

          The Court may not substitute its judgment for that of the Corps. Citizens to Preserve

Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971). Rather, the Corps’ action must be upheld

if the Corps “considered the relevant factors and articulated a rational connection between the

facts found and the choice made.” Baltimore Gas & Elec. Co. v. NRDC, 462 U.S. 87, 105

(1983). An agency must “examine the relevant data and articulate a satisfactory explanation for

its action.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983).

          Similarly, a reviewing court will find that an agency has taken the “hard look” required

under NEPA when it is apparent that the agency applied its own expertise, obtained the expert

views of others outside the agency, examined the issues with the appropriate application of

scientific scrutiny, and responded to legitimate concerns raised by others. Hughes River

Watershed Conservancy v. Johnson, 165 F.3d 283, 288 (4th Cir. 1999). The Court therefore is

2
  Eversource does not reargue a number of points raised earlier by CLF, such as whether the Corps needed to re-
evaluate ISO-NE’s determination of the need for the Seacoast Reliability Project, or whether the Corps should have
assessed upland impacts.

                                                        3
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 4 of 29



required to ascertain whether the Corps met this standard by reference solely to “the

administrative record already in existence, not some new record made initially in the reviewing

court.” Camp v. Pitts, 411 U.S. 138, 142 (1973).

                                      II. ARGUMENT

       A. Likelihood of Success on the Merits.

       CLF cannot demonstrate a likelihood of success on the merits of its claim that the Corps

erred in issuing its EA and the permit authorizing Eversource to proceed with the work required

to install the cable beneath Little Bay. CLF’s Preliminary Injunction Motion sets the bar much

higher, by requesting an injunction that would require the Corps to revoke the Eversource permit.

Dkt. 3-1 at 5. That is not preliminary relief; it is the ultimate relief authorized by the APA when

a plaintiff ultimately succeeds on the merits. 5 U.S.C. § 706(2)(A). As Eversource has

emphasized in its prior filings, following this briefing and the hearing scheduled for October 9,

2019, nothing will remain to be decided on the merits in this action to position the Court to issue

a final judgment. Dkt. 38-1. Accordingly, Eversource urges the Court to not only deny CLF’s

Motion, but to issue final judgment in favor of the Corps and dismiss the Complaint.

           1. CLF’s Contention That the Corps Failed to Take a “Hard Look” and Should
              Have Prepared an EIS Cannot Withstand Scrutiny.

       CLF offers a variety of assertions, each devoid of meaningful or persuasive content, to

support its claim that the Corps “rubber stamped” Eversource’s permit application and “went

through the motions” rather than undertake the requisite level of analysis to evaluate potential

environmental impacts. Eversource previously addressed CLF’s remarkable assertions that this

Court should reach legal conclusions based on the page count of the Corps’ EA and the number

of days taken to prepare it. Dkt. 21 at 15. CLF raises two additional claims. First, it asserts that

the Corps’ reliance on Eversource’s data and analyses, as well as the Corps’ occasional use of


                                                 4
             Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 5 of 29



the text Eversource provided to convey its conclusions to the Corps, demonstrates a lack of

searching analysis by the Corps in preparing its EA and permit determinations. CLF Supp.

Memo, Dkt. 44 at 10. In fact, the record demonstrates the opposite – that the Corps consulted a

wealth of technical information and articulated its findings clearly and in detail. Second, CLF

contends that the Corps violated its obligation to prepare an Environmental Impact Statement

(“EIS”) thereby leaving significant issues unresolved by the EA. CLF is wrong on both counts.

Id. at 19.

                a. The Corps Did Not Fail to Take a “Hard Look.”

        There is no merit to CLF’s argument that the Corps’ reliance on materials and textual

explanations provided by Eversource evinces a failure to take the requisite “hard look” required

by NEPA in preparing its EA. It is commonplace for agencies to primarily review materials

submitted by permit applicants and, if those materials are deemed to be thorough and

competently prepared, to rely upon them in preparing an Environmental Assessment. In fact, the

President’s Council on Environmental Quality (“CEQ”), which oversees NEPA implementation

by all federal agencies, has issued regulations authorizing agencies to allow applicants to prepare

the EA themselves. 40 C.F.R. § 1506(b). In such circumstances, the agency’s job is to examine

the issues and take responsibility for the scope and content of the EA. Id. Even where the

agency prepares the more detailed EIS, it may rely on information provided by the applicant so

long as it evaluates the information and verifies its accuracy. Id. § 1506(a). CEQ emphasized

that the intent underlying this regulation is “that acceptable work not be redone…” Id.

        The courts have indicated approval of the approach authorized by CEQ’s regulation. See

City of Oxford, Ga. v. F.A.A., 428 F.3d 1346, 1356 (11th Cir. 2005); San Francisco Baykeeper v.

U.S. Army Corps of Engineers, 219 F. Supp.2d 1001, 1013 (N.D. Cal. 2002). This Court has



                                                 5
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 6 of 29



made clear that the need to discuss the relevant issues does not burden the agency to rely solely

on its own independent research. In Northwest Bypass Grp. v. Army Corps of Engineers, for

example, the Court held that the Corps took a hard look at the issues when preparing its EA

because it relied on and included in the record the conclusions of a study prepared for a city by a

third party for another purpose eight years earlier. 470 F. Supp.2d 30, 61 (D.N.H. 2007).

       In reviewing this Project, the Corps considered extensive technical materials from a

variety of sources. Eversource provided to the Corps a 538-page permit application prepared by

an expert environmental consulting firm. The application included, among other things, detailed

discussions or descriptions of the project purpose, the environmental setting, construction

methods, potential project impacts, project alternatives, impact analysis and project mitigation.

Army Corps Record (“AR” at 23052). The Eversource application also included, as appendices:

   •   Modeling Sediment Dispersion from Cable Burial, prepared by RPS ASA, dated
       December 14, 2015 (54 pages) (AR at 22412);

   •   Natural Resource Existing Conditions Report, prepared by Normandeau Associates, Inc.,
       dated March, 2016 (102 pages), AR at 22542;

   •   Natural Resource Impact Assessment, prepared by Normandeau Associates, Inc., dated
       March, 2016 (76 pages), AR at 22644;

   •   Rare, Threatened, and Endangered Species and Exemplary Natural Community Report,
       prepared by Normandeau Associates, Inc., dated March, 2016 (64 pages), AR at 22720;
       and

   •   Revised Modeling Sediment Dispersion from Cable Burial, prepared by RPS ASA, dated
       June 27, 2017 (98 pages), AR at 6221.

In addition, Eversource provided the following studies and plans to the Corps:

   •   Horizontal Direction Drilling and Jet Plow: A Comparison of Cable Burial Installation
       Options, prepared by Eversource, dated July 1, 2018 (79 pages), AR at 7085; and

   •   Seacoast Reliability Project Existing Cable Removal Plan, prepared by Eversource (52
       pages), AR at 5969.


                                                 6
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 7 of 29




As the administrative record demonstrates, the Corps also considered:

   •   Phase I-A Preliminary Archeological Survey, prepared by Archeological and Historical
       Services, Inc., dated February 13, 2015 (32 pages), AR at 1;

   •   Seacoast Reliability Project Historic Resources Assessment, prepared by Preservation
       Company, dated February, 2016 (265 pages), AR at 699;

   •   Essential Fish Habitat Assessment, prepared by Normandeau Associates, Inc., dated
       March, 2016 (23 pages), AR at 22784;

   •   Eversource NH Department of Transportation Application, prepared by Eversource,
       dated April 4, 2016 (74 pages), AR at 22974;

   •   Eversource Application for Certificate of Site and Facility, prepared by Eversource, dated
       April 12, 2016 (154 pages), AR at 24164;

   •   NHDES Shoreland Permit Application, prepared by Normandeau Associates, Inc., dated
       April 12, 2016 (96 pages), AR at 23856;

   •   NHDES Alteration of Terrain Permit Application, prepared by Normandeau Associates,
       Inc., dated April 12, 2016 (207 pages), AR at 23952;

   •   Visual Assessment for the Seacoast Reliability Project, prepared by LandWorks, dated
       April, 2016 (167 pages), AR at 22807;

   •   Characterization of Sediment Quality Along Little Bay Crossing, prepared by
       Normandeau Associates, Inc., dated December 1, 2016 (335 pages), AR at 22644; and

   •   Soil, Groundwater and Surface Water Investigation, prepared by GEI Consultants, dated
       December 15, 2016 (178 pages), AR at 5666.

       Finally, the administrative record also demonstrates that the Corps’ analysis went far

beyond technical studies and reports provided by Eversource. The Corps’ record includes the

following materials developed during the New Hampshire Site Evaluation Committee (“SEC”)

review process: Transcripts of SEC deliberation hearings held November 29-30, 2018 (451

pages) (AR at 14444), as well as other SEC deliberation hearing transcripts (1,000 plus pages);


                                                7
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 8 of 29



transcripts of all SEC public hearings held in 2018 (1,500 plus pages); transcripts of public

comments and responses by Eversource before the SEC (60 pages) (AR0021682); and the Order

of the SEC dated January 31, 2019 (“Order”) (342 pages), AR at 15560. Clearly, the Corps

deemed this mountain of technical and analytical material to be acceptable work that need not be

redone. By including this material in the administrative record, the Corps has represented that it

considered all of it. Wilderness Soc., Center for Native Ecosystems v. Wisely, 524 F. Supp.2d

1285 (D. Colo. 2007).

       The Corps also considered views expressed by CLF and others, and took those views into

account in reaching its decisions. An agency’s decision-making is entitled to a presumption of

regularity. Assoc. Fisheries of Maine, Inc. v. Daley, 127 F.3d 104, 109 (1st Cir. 1997). It is

therefore presumed that the Corps considered all of CLF’s submissions and other record

materials that raise the “detailed concerns” CLF now claims have been neglected. Likewise, the

Corps’ explicit written findings that specific environmental impacts will be insignificant and/or

temporary are presumed to be valid. See AR at 21335-46. Citizens to Preserve Overton Park v.

Volpe, 401 U.S. 402, 415 (1971); Sierra Club v. Marsh, 976 F.2d 763, 769 (1st. Cir. 1992);

Conservation Law Foundation of New England v. Sec’y of Interior, 864 F.2d 954, 957-58 (1st.

Cir. 1989). Those findings also are presumed to be based on the Corps’ consideration of the

mammoth record underlying its decision, including record material supplied by CLF. Id.

       To overcome the presumption, CLF must show something credible. Merely pointing out

that the Corps, in describing its own conclusions, utilized language offered by Eversource falls

far short of meeting CLF’s burden of demonstrating a failure to take a hard look. City of Oxford,

Ga., 428 F.3d at 1356; San Francisco Baykeeper, 219 F. Supp.2d at 1013. The Corps’ utilization

of Eversource’s language implies that the Corps thought that language accurately reflected the



                                                 8
            Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 9 of 29



Corps’ findings, not that the Corps failed to independently evaluate the issues based on the

record.

                 b. The Corps Correctly Determined That an EIS is Not Required.

          The Corps determined that Project activities authorized by the permit “will not have a

significant impact on the quality of the human environment.” AR at 21328. For that reason, the

Corps found that an EIS will not be required. Id. CLF asserts that “the Project will involve a

severe, and significant, disruption to this ecosystem,” and thus contends that the EA is

insufficient to support the Corps’ “finding of no significant impact” (“FONSI”). CLF Memo,

Dkt.15 at 22-23. It also maintains that, because significant issues remain unresolved following

the Corps’ issuance of its EA, an EIS was required. CLF Supp. Memo, Dkt. 44 at 19.

          CLF’s contentions are just not true. The Corps addressed each of the issues raised by

CLF and others, leaving no material issue unresolved, and the administrative record contains

ample evidence to support the Corps’ judgment that the Project will not have a significant

environmental impact. Under the APA standard of review, this Court should sustain the Corps’

action.

                     i. Disturbance of Sediments. First, CLF contends that ecosystem

disruption will result from the disturbance of 1500 tons of sediment due to cable installation via

the jet plow technique. Id. at 23. As this Court heard at the September 6, 2019 hearing, all

parties agree that cable installation will only suspend about one quarter of that amount of

sediment into the water column, or about 375 tons of sediment; three quarters of this amount of

sediment will return immediately to the trench to bury the cable. Hearing Transcript of TRO

Hearing, Morning Session at 136-37; Hearing Transcript of TRO Hearing, Afternoon Session at




                                                  9
           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 10 of 29



31-33. Although CLF voiced its “concerns,” it provided no analysis to show the extent to which

dispersion of sediment would disrupt the ecosystem. But the Corps did provide that analysis.

        In its EA, the Corps addressed the comments provided in CLF’s letter dated May 23,

2019. AR at 21327-28. The Corps concluded that: (i) “[a]ll impacts have been avoided and

minimized to the greatest extent practicable;” (ii) compensatory mitigation required by the

permit will address the remaining impacts that are unavoidable; (iii) “detrimental effects are

expected to be minimal and temporary;” (iv) “Eversource has conducted multiple studies to

demonstrate the impacts of SRP will be ephemeral and minor;” and (v) the reader should consult

Section 7.0 of the EA for further explanation. AR at 21327-28. Thus, the Corps’ judgment was

that the record demonstrates that impacts will be minor.3

        The Eversource studies included sediment characterization analysis and sediment

dispersion modeling, as noted above. The modeling projected that, as a result of jet plow

installation and diver burial of the cable, limited areas of Little Bay would experience excess

suspended solids for relatively short periods of time, as well as a very thin layer of sediment

deposition. AR at 6224-25. For example, the study found that the sediment plume from jet

plowing would largely dissipate within an hour, and a total area of only 0.2 acres would

experience a suspended solids concentration of 10 milligrams per liter after two hours, with no

area experiencing that concentration after three hours. Id. The study concluded that an area of

only 68 acres would experience sediment deposition greater than 0.1 millimeter, a little more

than the thickness of a human hair. Id.

        The SEC also had noted these findings from the Eversource analysis, and had considered

the criticisms of the sediment modeling offered by experts for the Town of Durham, two of


3
  As discussed below, the Jet Plow Trial confirmed the SEC findings and the Corps conclusions on those findings
for all environmental impacts.

                                                       10
         Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 11 of 29



whom (Stephen H. Jones and Michael F. Dacey) have appeared in this matter. AR at 15711-22.

CLF made various claims about the modeling in a post-hearing brief, but notably, “did not

sponsor any witness or testimony to affirmatively support its claims.” AR at 15726. The SEC

rejected Durham’s and other parties’ criticisms because they did not provide evidence to

demonstrate the Project’s anticipated impacts, and because the NHDES has the experience and

expertise to address any modeling uncertainty, in part through the jet plow trial run. Id. at

15727-28.

       The Corps considered the Eversource analysis and the detailed SEC deliberations, and

articulated its own conclusion in Section 7.0 of the EA: “[a]ny changes in water quality from

suspended sediment will be brief in duration and limited in scope.” AR at 21350. As to

sediment deposition, the Corps found that there would be minor impacts on the physical

substrate of Little Bay, and that “no long-term impacts are expected to fish and wildlife values.”

Id. at 21345-49.

       The Corps also consulted the scientific literature to inform its judgment as to specific

issues, including analysis by the U.S. EPA, which is tasked with issuing water quality criteria

pursuant to the Clean Water Act (“CWA”) that establish ambient concentrations of various

pollutants, including total suspended solids (“TSS”), above which adverse impacts will be

experienced by aquatic organisms. The Corps found that TSS concentrations from jet plowing

would be far below levels found to have any adverse effects on even the most sensitive species

of fish or on benthic (bottom dwelling) aquatic life. Id. at 21338. As for oysters, the Corps

found that major oyster beds would be unaffected and smaller, unmapped beds would experience

negligible effects. Id. While several oyster farms could be exposed to the sediment plume,

“exposure of aquaculture stock at these operations to sediment plumes will be extremely limited



                                                 11
         Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 12 of 29



in both concentration and duration.” AR at 21338. The Corps said: “Research has shown that

elevated suspended sediments do not cause detrimental effects in oysters at the exposure levels

(concentration times and duration) predicted to occur during jet plowing in the vicinity of the

aquaculture farm.” Id. at 21338-39.

       The record includes other scientific studies supporting the Corps’ conclusion; for

example, one study demonstrated that the eastern oyster exhibited no discernible response to a

three-week exposure to TSS concentrations as high as 710 mg/l. Eversource Response to CLF

Comments to Corps, CLF Ex. 14, at 15. The jet plow operation is likely to produce short-term

TSS levels much lower than that concentration. AR at 21326.

       In sum, the Corps took a hard look by thoroughly and carefully considering the issue of

sediment suspension and deposition. It considered CLF’s comments, reviewed sediment

modeling results, considered expert opinion and sworn testimony from the SEC proceedings,

consulted the scientific literature, and noted the informed judgment of the expert environmental

agency, the NHDES. This demonstrably was not “going through the motions.”

                   ii. Release of Nutrients. Second, although CLF offered no expert testimony

at the SEC, it argues that the Corps was obliged to prepare an EIS due to significant impacts that

will be caused by the release of “massive amounts” of nutrients into Little Bay from jet plow

operations. CLF Memo, Dkt. 15 at 9, 23. CLF bases this assertion on testimony presented to the

SEC by witnesses representing Durham and the University of New Hampshire. Those witnesses

testified that jet plowing would release nitrogen into Little Bay in an amount 300 times greater

than the Town of Durham’s nitrogen discharge on a daily basis. CLF Letter to the Corps dated

May 23, 2019, Dkt. 1-5 at 16.




                                                12
         Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 13 of 29



       Eversource submitted to the Corps a detailed response to this CLF comment

demonstrating that other witnesses before the SEC pointed out fundamental errors in the “300

times” calculation, and demonstrated that the nutrients released by construction of the Project

will be miniscule and short lived. CLF Ex. 14. The errors included (i) a gross overstatement of

the sediment expected to leave the burial trench under reasonably foreseeable circumstances, as

discussed above, (ii) the very low amount of nitrogen available for release to the water column,

and (iii) the fact that the very short duration of nitrogen release from jet plow operations will

have no meaningful impact on attainment of nutrient water quality criteria, which are based on

long-term exposures. AR at 21079-80. The NHDES certified that the Project construction

would not violate water quality standards for Little Bay, AR at 12258, and the Corps considered

the certification, as it must under the CWA. AR at 21346, 21350.

                   iii. Contaminants. The record contains no evidence to suggest that the Corps

failed to evaluate the potential for environmental impacts due to the release of contaminants from

disturbed sediments, or that there remain any significant unresolved issues concerning

contaminants. Eversource performed two sediment sampling events under the supervision of the

NHDES and the Corps. AR 2904-05; AR 6024-05. As noted above, these studies are contained

in the administrative record. Analysis of sediment samples demonstrated that, except for arsenic,

all organic and inorganic contaminants were present at low levels within the ranges observed

elsewhere in Little Bay and below concentrations likely to cause ecological impairment. AR at

21344. Arsenic concentrations averaged slightly above levels shown to have a potential for

ecological response, but were consistent with background levels in New Hampshire coastal

groundwater and bedrock. Id. The SEC found as a fact that “all parameters tested are below




                                                 13
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 14 of 29



regulatory risk thresholds with the exception of Arsenic, which is a common naturally occurring

element in NH bedrock.” AR at 15891-92.

            2. CLF’s Analysis of the Corps’ Alternatives Evaluation is Legally and
               Factually Flawed.

        CLF asserts that the Corps failed to properly evaluate alternatives to the Project, as

required by NEPA and the CWA. CLF Memo, Dkt. 15 at 13 and CLF Supp. Memo, Dkt. 44 at

10. But CLF neglects to recognize the applicable legal framework and conveniently ignores

important facts set forth in the extensive administrative record.

                a. The Legal Standard Requires Detailed Evaluation Only For Practicable
                   Alternatives.

        CLF inaccurately represents the NEPA and CWA requirements for examination of

alternatives, preferring terms and phrases such as “viable alternatives,” “true alternative routes,”

and “significant alternatives.” CLF Supp. Memo, Dkt. 44 at 3, 5 and 8-9. While CLF also uses

the legally relevant term, i.e.,“reasonable alternatives,” it never informs the Court of the

significant, common sense limitations on the obligations of an agency that attach to that concept.

In short, the structure of applicable legal requirements under both NEPA and the CWA permit

agencies to eliminate from their detailed consideration of alternatives any option that, after even

a brief evaluation, plainly is not practicable.

        Under NEPA, agencies must follow the regulations and guidance issued by the

President’s Council on Environmental Quality (“CEQ”). Andrus v. Sierra Club, 442 U.S. 347,

357-58 (1979). Regulations promulgated by CEQ require rigorous exploration of “reasonable

alternatives,” but “for alternatives which were eliminated from detailed study, [agencies need

only] briefly discuss the reasons for their having been eliminated.” 40 C.F.R. § 1502.14(a). In

other words, agencies must conduct a detailed evaluation of “reasonable” alternatives, but can

and should eliminate from detailed evaluation those alternatives that are not reasonable. In

                                                  14
           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 15 of 29



guidance, CEQ has explained that “reasonable alternatives include those that are practical or

feasible from the technical and economic standpoint and using common sense…” Forty Most

Asked Questions Concerning CEQ’s National Environmental Policy Act Regulations, 46 FR

18026-1 (March 23, 1981) (emphasis in original).

       Under the CWA, consideration of alternatives must be performed consistent with the

Section 404(b) guidelines. 33 U.S.C. § 1344(b), codified at 40 C.F.R. § 230, et seq. CLF relies

on two requirements under the guidelines:

       •    Section 230.10(a) provides that “no discharge of dredged or fill material shall
            be permitted if there is a practicable alternative to the proposed discharge
            which would have less adverse impact on the aquatic ecosystem…”

       •    Section 230.10(a)(3) provides that, for an activity that is not water dependent,
            “practicable alternatives that do not involve special aquatic sites are presumed
            to be available, unless clearly demonstrated otherwise. In addition, where a
            discharge is proposed for a special aquatic site, all practicable alternatives
            …which do not involve a discharge into a special aquatic site are presumed to
            have less adverse impact on the aquatic ecosystem, unless clearly
            demonstrated otherwise.”

(Emphases added). The guidelines define “practicable” to mean “available and capable

of being done after taking into consideration cost, existing technology, and logistics in

light of overall project purposes.” 40 C.F.R. § 230.3(l).

       The First Circuit has recognized the limitations these provisions place on the range of

alternatives an agency must consider under NEPA. In Lovgren v. Locke, 701 F.3d 5 (1st Cir.

2012), the Court heard challenges to the fisheries management plan that federal agencies had

developed to implement the Magnuson-Stevens Fishery Conservation and Management Act for

multiple New England species of groundfish. The Court rejected claims that the agencies should

have considered several alternatives suggested by commenters, saying “the concept of

alternatives must be bounded by some notion of feasibility.” Id. at 37 (quoting Vermont Yankee



                                                 15
            Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 16 of 29



Nuclear Power Corp. v. Natural Resources Defense Council, Inc., 435 U.S. 519, 551 (1978). The

Court continued:

        Based on practical considerations and the “purpose and need” for the proposed
        action, the agency must first decide which alternatives are “reasonable,” 43 C.F.R.
        § 46.420(b), and only “reasonable alternatives” are subject to rigorous and
        objective review, id. § 46.420(c). See Theodore Roosevelt Conservation P’ship v.
        Salazar, 661 F.3d 66, 72 (D.C. Cir. 2011). For all others, the agency need only
        “brief[ly] discuss[]…the reasons for eliminating them.” 43 C.F.R. § 46.420(c).

Id.4 The First Circuit has also recognized that it is proper for an agency to substantially rely on

the evaluation of alternatives already undertaken by State and federal agencies that participated

in reviewing the proposal. Town of Norfolk v. U.S. Army Corps of Engineers, 968 F.2d 1438,

1447-48 (1st Cir. 1992).

        As these authorities indicate, the Corps was only obligated to give detailed consideration

to practicable alternatives, those that are feasible in light of the costs, technological requirements

and logistics involved, and with the application of common sense. And the Corps was expressly

permitted to rely upon the analysis undertaken by the SEC and other state agencies in reaching

its conclusions. The discussion below demonstrates that the Corps did precisely that.

                 b. The Corps Properly Addressed Reasonable Alternatives for the Project’s
                    Connection of the Madbury and Portsmouth Substations.

        As discussed at the hearing on the temporary restraining order, ISO-NE identified a

geographic area of the system defined as the “New Hampshire Seacoast Region” that is in need

of additional generation resources or transmission capacity to serve the 115 kilovolt (kV) system

during certain operating conditions. According to ISO-NE’s Vermont/New Hampshire

Transmission Solutions Study Report (ISO-NE 2012), the primary concerns are:

        •    The New Hampshire Seacoast Area is shown to be in violation of both
             thermal rating and operating voltage transmission planning criteria; and

4
 These regulatory citations pertain to regulations governing the Department of the Interior’s implementation of
NEPA, and provide a close corollary to the Corps’ regulatory scheme discussed above.

                                                        16
           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 17 of 29



       •    These violations are more significant when generation connected to the 115
            kV transmission system is unavailable.

As a result of these needs, through a multi-year planning process, ISO-NE approved a

transmission solution that includes the construction of a new 115 kV transmission line

connecting the existing Madbury and Portsmouth Substations. Thus, ISO-NE defined the

purpose and need for the Project, and the only remaining justification for evaluating alternatives

was a determination of how best to connect those substations. For alternatives to be reasonable,

they must meet that purpose and need.

       The Corps considered five alternatives. These were (1) the no-action alternative, (2) the

Northern Route, (3) the Southern Route, (4) the Middle Route installed via horizontal directional

drilling under Little Bay, and (5) the Middle Route installed via jet-plow operations to bury the

cable beneath Little Bay. AR at 21329-35. The Corps evaluated these alternatives in a

straightforward fashion, and impracticability played a significant role in narrowing the range

down to the preferred alternative.

       The Corps considered the “no action” alternative, and concluded this alternative “[d]oes

not meet project purpose [and] therefore it is not a practicable alternative.” Id. at 17. No

analysis is required to see that not constructing the Project would fail to meet the purpose for

constructing the Project. As explained above, an alternative that does not meet the purpose of

the proposal is not “practicable,” and the “reasonable” range of alternatives that must be

considered in detail includes only those that are “practicable.” The Corps had no duty to further

analyze the “no action” alternative before discarding it.

       CLF also contends that the Corps failed to analyze the “potential viability” of horizontal

directional drilling (“HDD”) as an alternative to jet plow installation of the cable under Little

Bay along the Middle Route. CLF Supp. Memo, Dkt. 44 at 20-21. At the request of the SEC


                                                 17
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 18 of 29



and the DES, Eversource conducted an assessment of the viability of HDD and provided a report

documenting that this technique presented substantial technical and cost constraints. AR at

7164. There is no evidence that the Corps neglected to examine cost, logistical and

environmental considerations before finding that HDD would be impracticable. The Corps

explained that using HDD for the Project “would be approaching the limit of the recorded

distance for such installations,” and found that HDD was not a practicable alternative due to its

length, characteristics of the bedrock, the large staging areas required, environmental risks, the

28-month period required, and the need to acquire additional land use rights. AR at 21332-34.

As explained above, an alternative discarded as impracticable does not fall within the range of

reasonable alternatives for which more in-depth analysis is required.

        Finally, CLF devotes much of its Supplemental Memorandum to arguing that the Corps’

consideration of the Northern and Southern Routes was deficient because the administrative

record provides only narrative conclusions about these options and lacks the required “data,

information, maps, cost estimates/comparisons or other substantiating references.” CLF Supp.

Memo, Dkt. 44 at 5. CLF thumps the “24,500 plus page record” and decries its lack of data and

“figures” about environmental impacts, alleged complexities, hypothetical risks associated with

these routes, and other factors that it asserts should have been provided to test the “veracity and

importance of the issues raised by Eversource.” Id. at 10-13. Yet CLF did not provide any such

data to support its position.

        Based on an extensive record developed before the NHSEC, which was continually

reviewed as part of its consideration of the SRP application (AR at 21484), the Corps evaluated

route alternatives at pages 12-18 of its EA. AR at 21329-35. It began by explaining the

importance of evaluating each alternative in order to assess its practicability, then listed the



                                                  18
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 19 of 29



factors used in that evaluation and stated the route selection objectives utilized to select the

alternatives. Id. at 21329. It then described each alternative and stated Eversource’s conclusions

as to each. Id. at 21331-34. The Corps evaluated the alternatives, finding the no-action

alternative, the Northern Route, the HDD installation method, and the Southern Route to be

impracticable. Id. at 21334-35.

       Boiled down to its essence, CLF’s claims the administrative record lacks detailed

information pertaining to the Corps’ evaluation of the alternatives. CLF would have the Court

believe the facts relied upon by the Corps were mere assertions or opinions offered by

Eversource. CLF is wrong about that. Eversource provided facts—not assertions or opinions—

about the Northern and Southern routes in its application to the SEC and its joint application to

the NHDES and the Corps. AR at 24327-47; AR at 23136-39. Each of these applications was

certified as true and accurate. The SEC application, for example, was sworn to as true and

accurate by the President and Chief Operating Officer of Eversource.

       That application was submitted as part of the exhaustive SEC proceedings in which all

participants’ points of view were subject to scrutiny and open to challenge by other participants.

Thus, the veracity of facts and conclusions sworn to in the application, unless successfully

challenged by others, should have been regarded by the Corps as reliable inputs to its evaluation.

Indeed, the very testimony on which CLF relies in this action was provided by various witnesses

in that same SEC proceeding. And CLF offered no direct testimony to the contrary at the SEC.

       The facts set forth in the SEC application, on their face, provided ample basis for the

Corps to determine that the Northern and Southern routes were not practicable. Contrary to

CLF’s assertions, no granular detail, such as exhaustive studies, backup information,

calculations, spreadsheets and the like, were required for the Corps to draw clear conclusions.



                                                  19
            Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 20 of 29



        Northern Route Alternative. With respect to the Northern Route, the SEC application

provided these facts:

        •    This route would require construction of the new 12.5 mile line and also the
             removal and reconstruction of 11.5 miles of existing line in the same
             transmission corridor, resulting in 24 miles of construction rather than the
             12.9 miles of construction for the Middle route. AR at 24239. This would
             result in extending the schedule by at least a year and increase the costs. No
             detailed analysis should be required for the Corps to understand that nearly
             doubling the length of the construction project will substantially increase costs
             and delay completion of the Project.

        •    Removal of the 11.5 miles of existing transmission line will disrupt service for
             an extended period of time, potentially jeopardizing the stability of the
             region’s electric system. Id. Anyone could see, without further analysis, that
             this is a genuine, adverse impact of selecting the Northern route.

        •    Eversource would need to acquire an additional 11.8 miles of ROW in two
             states. This would require significant landowner discussions and create a
             possibility that the Project could be blocked by unwilling landowners. All of
             that would lead to delay, increased cost, and risk to successful completion of
             the Project. Id.

        •    The Northern route would entail two significant river crossings, which would
             add complexity and cost to the Project.5

        •    Eversource would need to satisfy permitting and siting requirements in both
             New Hampshire and Maine, increasing the complexity and cost of the Project.
             Id.

These facts should be obvious to the Corps and any other unbiased observer without

further analysis.

        While the Corps found that the Northern Route would have the greatest environmental

impacts among the three routing alternatives, in the end it decided the Northern Route should be

excluded from any further analysis because it is not practicable. AR at 21334. The Corps cited

jeopardy to the stability of the electric system, increased costs, and logistical difficulties in



5
 CLF asserts that no maps of these routes exist in the record. We direct CLF’s attention to Appendix 23 to the
application. AR 24159.

                                                        20
            Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 21 of 29



support of its decision. Id. Each of these bases for the Corps’ decision is obvious from the facts

presented by Eversource and included in the record.

        Southern Route Alternative. For the Southern Route, the SEC application provided

these facts:

        •      The Southern Route would be approximately seven miles longer than the
               Northern and Middle Routes. This would result in “line loss” and
               inefficiency. AR at 24239. Line loss, also called “transmission loss,” is a
               commonly understood term referring to electrical energy lost when electricity
               flows across a transmission system. See, e.g., Sithe v. FERC, 285 F.3d 1, 2
               (D.C. Circ. 2002) (“In general, the current on a given transmission line
               remains constant, and the loss associated with a single transmission of
               electricity is primarily a function of the distance the electricity is
               transmitted.”).

        •      The added length of the Southern Route would increase costs. Id.

        •      The Southern Route would require the construction of an additional capacitor
               bank at one of the substations. This would add costs to the Project. Id.

        •      The Southern Route presents technical issues associated with constructing the
               Project through the Portsmouth traffic circle and the need to secure additional
               land rights. Id. at 24240.

        While the Corps mentioned greater environmental impacts to prime wetlands, in the end

the Corps deemed the Southern Route to be not practicable due to its greater length, which would

lead to increased costs, as well as the line loss and inefficiency issues. AR at 21335. For this

reason, the Corps excluded the Southern Route from detailed evaluation, as it is authorized to do

under the regulations.

        In evaluating the sufficiency of the Corps’ alternatives analysis, based on its review of

the record before the SEC, it is important to remember that the SRP is not just a “nice to have”

addition to the New England grid. The delays associated with the rejected alternatives are of

considerable moment. The ISO-NE process, begun in 2010 with an eye toward electricity needs

for the region in 2020, resulted in a determination that there are already transmission system

                                                   21
           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 22 of 29



criteria violations that create risks of equipment damage, line and power outages and threats to

public safety. AR at 24344. It was only rational for the Corps to conclude on the record before

it that longer, more costly routes that would require some combination of eminent domain

proceedings, dual state proceedings, additional facilities, and substantial disruptions to existing

power service were not practicable given the pressing need to correct already existing reliability

violations and upgrade the grid in the fastest growing part of New Hampshire.

         In sum, the Corps considered the facts in the record and reached these decisions through

the exercise of its judgment. The Court should not substitute its judgment for that of the Corps.

    B. CLF Has Failed to Demonstrate Any Harm to the Environment of Little Bay.

              1. CLF’s Claims of Irreparable Environmental Harm6

         CLF’s Supplemental Memo devotes less than three pages to the issue of irreparable harm.

CLF Supp. Memo at 23-25.7 The reason for this is clear: despite CLF’s claims about harm to

the environment raised before the SEC and this Court, the jet plow trial results demonstrate that

there is no harm to the environment of Little Bay, irreparable or otherwise. See Exhibit 1. In

fact, the trial—argued for by CLF and its current counsel, and approved by DES and the SEC—

has demonstrated just what Eversource said it would; namely, that the jet plow will not result in

the exceedance of any standards imposed by NHDES. As a result, on October 4, 2019, NHDES

approved the installation of the submarine cable by jet plow, without conditions. See Exhibit 2.




6
  At the outset, it is worth remembering that the urgency with which this Court is required to decide this matter is the
result of CLF’s own failure to act for more than six weeks after the Corps’ decision granting the permit. See
Eversource Memo, Dkt. 21 at 23-24. Had CLF brought suit within a few weeks of the Permit issuance, this matter
would have been addressed in early to mid-August. Plainly, CLF’s strategy was to delay in the hope of killing the
Project by causing a delay in the start date.
7
  CLF’s initial Memo, Dkt. 15, spent a mere page and a half on alleged harm to Little Bay. Dkt. 21 at 8-10. As
discussed below, CLF’s claims for environmental harm in this action rest on its assertions to the Corps in its May
23, 2019 Letter to the Corps. Complaint, Dkt.1-5 at 9. The Corps considered each of these matters and as shown
below, the Jet Plow Trial Report addressed—and disproved—each of the claims in CLF’s May 2019 Letter.

                                                          22
           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 23 of 29



         In this lawsuit, CLF’s May 2019 Letter to the Corps serves as the basis for its assertions

that the jet plow will cause harm to Little Bay. The Letter made three claims.8 First, relying on

the testimony of Dr. Stephen Jones (who testified not for CLF but for the Town of Durham at the

SEC), CLF asserted that the jet plow would stir up sediment including “bacteria, viruses,

parasitic pathogens of humans, and pathogens harmful to oysters,” and those who consume them.

Dkt.1-5 at 13-15.9 It also relied on the testimony of Jason Baker, the owner of the Fat Dog

Oyster Farm, who claimed at the SEC that sediments stirred up by the jet plow would cause

Little Bay to reach a “tipping point” that would kill his oysters. Id. at 15.10 The SEC considered

these arguments, and found as follows: “While being fully aware of Durham’s concerns,

NHDES decided not to require [Eversource] to test oysters for pathogens…NHDES has

extensive experience regulating the environmental impacts of development on oysters and other

organisms in Little Bay. The Subcommittee relies on the experience and expertise of NHDES

with regard to the level of testing that should be required.” SEC Order at 207-208.

         Second, CLF asserted (again relying on Dr. Jones) that a “great concern” that the jet plow

would cause the release of a “significant load of nitrogen” into Little Bay. Dkt. 1-5 at 16. The

principal concern raised by Dr. Jones at the SEC, and as reported to the Corps, was the impact of


8
  Eversource provided the Corps with detailed responses to each of these issues. Eversource letter to the Corps
dated June 17, 2019, CLF Exhibit 14 at the TRO hearing.
9
  At the hearing before the SEC, and again in this Court at the hearing on the temporary restraining order,
Eversource showed that the claim by CLF that the jet plow would release 150 times the total annual sediment yield
in Little Bay (Dkt. 15 at 9) was simply inaccurate, and that in fact, the release would be less than 1/6th the annual
yield. Transcript of TRO Hearing (excerpt attached as Exhibit 3), Morning Session at 134-136.
10
   At the SEC, Mr. Baker also testified for the Town of Durham, and CLF did not question him, or even appear at
the hearing during his testimony. On cross, Mr. Baker conceded that he had not conducted any studies relating to
the impact of the Project, and did no testing for bacteria in the sediment. See attached excerpts from Baker’s
testimony, Exhibit 4 at 39-42. In fact, Baker further conceded that due to sediment stirred up by the storms, rainfall
events had closed his oyster beds 8-10 times in the past two years, and that he had not lost any oysters as a result.
Id. at 42. Baker’s complaint was economic; namely, the loss of a week of sales during these closures. Id. at 78-79.
And Baker agreed that Eversource had offered to clean his oyster cages to address his concerns and if the Project
was completed in October, that would allow Eversource time to do so. In short, Baker’s testimony at the SEC did
not establish any irreparable harm to his oysters. And while CLF appealed the SEC Order to the New Hampshire
Supreme Court, it raised no issues concerning environmental harm to Little Bay.

                                                          23
              Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 24 of 29



the release of nitrogen on eelgrass. Id. at 17. Again, the SEC considered this testimony, noted

that the dispersion model developed by Eversource demonstrated that the sediment would not

reach eelgrass beds, and relied on NHDES to establish appropriate monitoring and testing to

address this issue. SEC Order at 207.

           Third, CLF asserted that the installation of concrete mattresses would have an

unreasonable effect on aesthetics and cause a “permanent change in benthic habitat,” due to the

loss of eelgrass and the potential feeding grounds for sturgeon. Dkt. 1-5 at 23. The SEC

concluded that the concrete mattresses would not have an unreasonable adverse effect on

aesthetics or the natural environment of Little Bay. SEC Order at 117, 207-210.

           Notably, despite its current claims of irreparable environmental harm, CLF did not retain,

or call, a single expert witness at the SEC to address the alleged environmental harm to Little

Bay. And with the exception of the concrete mattresses (which were not a subject of the Report),

the Revised Report addresses each of CLF’s claims for irreparable harm and shows that there

will be no harm to Little Bay from the jet plow.

                 2. The Results of the Jet Plow Trial

           The findings of the jet plow trial are reported in the Revised Report.11 The key findings

of that Report (which do not differ from the Report of September 18th) are as follows:

General conclusions:

       •   “Overall, the results of the jet plow trial indicate that the sediment plume model
           predictions were conservative and that installation of the cables using the jet plow can be
           accomplished in a manner that will not compromise the water quality of Little Bay.”
           Revised Report at Executive Summary, vi.
       •   Overall, most of the water quality parameters measured both in situ and through
           laboratory testing during the trial run did not change substantially between the pre-trial
           collections and those made during and after the jet plow started operating. Id. at 30.


11
     Additional and more detailed findings from the Report are set out in Eversource’s proposed findings of fact.

                                                           24
           Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 25 of 29



     •   In combination, water quality measurements, water chemistry and images from the drone
         survey collected during the jet plow trial generally confirm the predictions of the plume
         modeling. The model basically characterized the plume as narrow, elongated and
         ephemeral. The drone data confirmed those characteristics for much of the tide cycle. Id.

The Revised Report’s findings on specific issues are as follows:

Turbidity and Total Suspended Solids:12

     •   There were no exceedances of State turbidity standards based upon the data taken at the
         mixing zone boundary stations. Id. at 13, 16 (Figure 3) and Appendix G, pp. 103–05.13

     •   Total suspended solids (“TSS”) levels measured during the jet plow trial were well below
         the levels predicted by the plume model. Id. at 15; Table 5 at 16. Based upon the
         comparison of the results of the jet plow trial and the hydrodynamic model, the
         predictions generated by the model were generally very conservative or on target. Where
         observed TSS exceeded modeled TSS, the observed was only slightly higher than what
         was modeled and dissipated quickly. Id. at 15.
     •   Total suspended sediment (TSS) data also showed that the model predictions were
         generally conservative. Most of the TSS results were well below the concentrations
         predicted in the nearfield and, although the plume reached the mixing zone boundary (as
         evidenced in the drone videos), concentrations at the boundary stations were near or
         below the 20 mg/L above background level indicated by the model. Id.
     •   Water quality monitoring, as summarized in the Revised Report, demonstrated that
         (1) turbidity levels remained below the exceedance threshold, or BSAL, of 13 and 14
         NTUs (10 NTUs above background on the tidal flats and channel, respectively) at all
         sampling field stations throughout the trial;14 and (2) total suspended solids were low
         throughout the trial never exceeding 44 mg/L, and were largely at or below the levels
         predicted by the plume model. Id. at 30.

         CLF’s Supplemental Memo asserts that the turbidity reading at the Fat Dog oyster farm

was 317 NTU, and that this violates the state water quality standards by two orders of magnitude.


12
   As shown in Figure 2 of the Revised Report (page 5), the red bordered area is the so-called “mixing zone,” in
which increased turbidity was expected to occur. That area establishes the boundary of that zone. So long as
applicable standards for turbidity are not exceeded at, or outside of the boundary of the red area, there is no violation
of NHDES standards. See footnote immediately below.
13
   Per NHDES guidance, Boundary Station Action Levels (BSAL) were calculated for establishing the exceedance
values for turbidity. Revised Report at 8. BSAL were calculated for the tidal flat and the channel separately. A
BSAL of 13 NTU was calculated for the tidal flat and 14 NTU for the channel. Report at 13.
14
   “‘Nephelometric turbidity unit (“NTU”)’means a standard used to measure the optical property that causes light to
be scattered and absorbed rather than transmitted in straight lines through water, as measured by a nephelometer.
N.H. Code Admin. R. Env-Wq 1702.29.” According to NHDES rules, “Class B waters shall not exceed naturally
occurring conditions by more than 10 NTUs.” Env-Wq 1703.11.


                                                           25
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 26 of 29



Dkt. 44 at 23. CLF is wrong. First, the turbidity reading cited by CLF was measured at Fixed

Station SM 1/32 which, for purposes of identification, was called Fat Dog. See Revised Report

at 13 and 45. But as shown on Figure 2 in the Revised Report, that Fixed Station is in the mixing

zone, and higher levels of turbidity within the mixing zone are expected, and irrelevant. Put

simply, higher levels of turbidity within that zone does not violate NHDES standards. Second,

Station 23 (see Figure 2) is located at the Fat Dog oyster farm, and readings at that Station were

within NHDES parameters. Third, as shown in the Revised Report (at 45), turbidity readings at

Fixed Station 1/32 were above 400 NTUs before the trial began on September 9th as well as after

the trial, yet returned to zero before and after the trial. As a result, it is plain that factors other

than the jet plow trial resulted in the high readings (even if irrelevant).

        CLF also asserts that Normandeau Associates (which prepared the Reports for

Eversource) used incorrect threshold levels for the calculation of both turbidity and fecal

coliform in the Report. CLF is correct. Normandeau corrected these threshold levels in the

Revised Report. But the issue is irrelevant. When applying the correct standards, there were no

exceedances of the standards for either turbidity or fecal coliform.

Nitrogen:

    •   Concentrations of nitrates were generally below the quantification limit of 0.05 mg/L.
        Revised Report at 17.
    •   Nitrite concentrations never exceeded the quantification limit of 0.05 mg/L. Id. at 18.
    •   Ammonia concentrations never exceeded the quantification limit of 0.1 mg/L. Id. at 18.
    •   During the jet plow trial activity, total nitrogen ranged from <0.5 to 0.873 mg/L and
        again the majority of the samples fell below the reporting limits. Total nitrogen values
        fell within the range reported by Wood and Trowbridge (2014) for Great Bay estuary
        tributaries. Based upon the jet plow trial run, the submarine installation will not
        significantly increase nitrogen levels in Little Bay. Id. at 19.




                                                    26
         Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 27 of 29



Dissolved Metals:
   •   There were no exceedances of either acute or chronic water quality criteria for dissolved
       arsenic at any time during the survey. Report at 16. None of the values exceeded the
       chronic toxicity threshold of 36 µg/L or the acute toxicity value of 69 µg/L. Id. at 19–20.
   •   Of the 191 samples analyzed for dissolved copper, 92 were below the reporting limit and
       an additional 81 were <1.0 µ/L. Report at 20. Of the remaining 18 samples, 17 were
       below the chronic toxicity threshold of 3.1 µg/L and the acute toxicity value of 4.8 µg/L.
       The highest value sample for copper (7.0 µg/L at a near-bottom sample), when averaged
       with the near-surface and mid-depth collections, was below both the acute and chronic
       toxicity level. Id. at 20.

Fecal Coliform:
   •   Prior to the start-up of the jet plow, fecal coliforms generally fell below the reporting
       limit of 10 MPN/100 ml. The median value for the pre-trial samples was below the
       reporting limit of 10 MPN per 100 ml. Id. at 24.
   •   After the trial started, only six out of the 57 samples collected had fecal coliform levels
       above the quantification limit. The median value for samples collected during jet plow
       activity was below the reporting limit of 10 MPN per 100 ml and no samples exceeded
       the most stringent threshold of 28 MPN per 100 ml. Id. at 24–25.
   •   There is no indication, therefore, that use of the jet plow introduced fecal coliforms into
       the water column from the sediment. Id. at 25.

Concrete Mattresses:

       As noted above, the jet plow trial did not address—and was unrelated to—the concerns

raised by CLF (and others) concerning the installation of concrete mattresses. CLF’s appeal to

the New Hampshire Supreme Court did not raise any issues concerning the environmental

impact of the mattresses or their aesthetics. Instead, CLF argued only that installation of the

mattresses requires approval of the Governor and Executive Council.

       At the SEC, Eversource retained an aesthetics expert, Mr. David Raphael of LandWorks,

to prepare a visual assessment of the Project. LandWorks prepared and submitted a Visual

Assessment for the Seacoast Reliability Project dated April 2016 (the “VA”). In July 2017,

LandWorks prepared an Addendum to the VA, namely, a Visual Assessment of the Proposed




                                                27
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 28 of 29



Concrete Mattresses for the Submarine Cable across Little Bay. That Addendum concluded, in

part, as follows:

       The concrete mattresses will not draw the eye to any great extent, and they will
       not be a substantive intrusion into the visual landscape. Due to their limited size,
       their minimal visual presence and the fact that they will readily fade into and
       become part of the surrounding shoreline and waterscape, the concrete mattresses
       will be a very minor feature of the landscape and will only minimally affect the
       viewer’s experience of the water, the bay, and the views to the shoreline.

https://www.nhsec.nh.gov/projects/2015-04/2015-04_application.htm Ex. 142, Attachment C.

       The SEC addressed the issues, both aesthetic and environmental concerning the concrete

mattresses and concluded: “[c]onsidering that both aesthetics experts testified that the Project

will not have an unreasonable adverse effect on aesthetics and after independently reviewing

reports and the testimony submitted, subject to the identified mitigation measures, the

Subcommittee finds that the Project will not have an unreasonable adverse effect on aesthetics,”

or on the natural environment of Little Bay. SEC Order at 117, 207-210.

       Conclusion

       CLF cannot succeed on the merits because it has shown nothing to undermine the

conclusion that the Corps took a hard look at all of the legitimate issues, correctly decided that

the record indicated all impacts were too insignificant to require an EIS, and eliminated various

possible alternatives, based on record evidence showing their impracticability, to arrive at its

decision to select the Middle Route, installed by the jet plow method, as the least

environmentally damaging practicable alternative. Likewise, CLF cannot prove irreparable harm

because the jet plow trial confirmed the predictive modeling presented by Eversource at the SEC,

and confirmed that the jet plow would not cause irreparable harm to Little Bay. For these

reasons, and those set forth in Eversource’s prior memoranda, CLF’s Motion for Preliminary

Injunction should be denied.

                                                 28
          Case 1:19-cv-00868-JL Document 47 Filed 10/06/19 Page 29 of 29



                                    Respectfully submitted,

                                    PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE
                                    d/b/a EVERSOURCE ENERGY

                                    By its attorneys,

                                    McLANE, GRAF, RAULERSON & MIDDLETON,
                                     PROFESSIONAL ASSOCIATION

Dated: October 6, 2019              By:      /s/ Wilbur A. Glahn, III
                                          Wilbur A. Glahn, III, NH Bar No. 937
                                          bill.glahn@mclane.com
                                          Barry Needleman, NH Bar No. 9446
                                          barry.needleman@mclane.com
                                          900 Elm Street, P.O. Box 326
                                          Manchester, New Hampshire 03105
                                          Telephone (603) 625-6464

                                          James T. Banks (admitted pro hac vice)
                                          james.banks@hoganlovells.com
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth Street, NW
                                          Washington, DC 20004-1109
                                          (202) 637-5600

                                    Certificate of Service

     I hereby certify that on October 6, 2019, I served the foregoing Supplemental
Memorandum electronically through ECF upon all counsel of record.


                                            /s/ Wilbur A. Glahn, III
                                            Wilbur A. Glahn, III




                                               29
115099\15000915.v1
